In an action *525to recover on a promissory note, (1) the plaintiff appeals from so much of an order of the Supreme Court, Westchester County (Barone, J.), entered May 25, 1995, as denied its motion for summary judgment, and (2) the defendant cross-appeals from so much of the same order as denied his cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
We agree with the Supreme Court that there are material issues of fact which require a trial (see, CPLR 3212 [b]). Mangano, P. J., Thompson, Florio and McGinity, JJ., concur.